The appellant was charged by affidavit with the offense of murder in the first degree, and this appeal is from an order wherein he was denied bail under a writ of habeas corpus. The rules governing matters of this sort are so well established it would serve no good purpose to reiterate them. Suffice it to say, we have read the entire evidence offered and adduced on the hearing in the court below, and after a careful consideration thereof we are of the opinion that the lower court erred in not allowing bail to the petitioner. We pretermit a discussion of this evidence for obvious reasons. We merely hold under the evidence contained in this record, coupled with the rules and authorities which govern, in our opinion the appellant is entitled to bail. The order and judgment of the lower court denying bail is therefore reversed, and the cause remanded, to the end that the lower court may admit appellant to bail in such reasonable sum as will be sufficient to secure his appearance in court to answer further proceedings in connection with this case.
Reversed and remanded.